







EXHIBIT 10.1
STABILIS ENERGY, INC.
2019 LONG TERM INCENTIVE PLAN

1.Purpose. The purpose of the Stabilis Energy, Inc. 2019 Long Term Incentive
Plan (the “Plan”) is to provide a means through which (a) Stabilis Energy, Inc.,
a Florida corporation (the “Company”), and its Affiliates may attract, retain
and motivate qualified persons as employees, directors and consultants, thereby
enhancing the profitable growth of the Company and its Affiliates and (b)
persons upon whom the responsibilities of the successful administration and
management of the Company and its Affiliates rest, and whose present and
potential contributions to the Company and its Affiliates are of importance, can
acquire and maintain stock ownership and/or awards the value of which is tied to
the performance of the Company, thereby strengthening their concern for the
Company and its Affiliates. Accordingly, the Plan provides for the grant of
Options, SARs, Restricted Stock, Restricted Stock Units, Stock Awards, Dividend
Equivalents, Other Stock-Based Awards, Cash Awards, Substitute Awards,
Performance Awards, and/or any combination of the foregoing, as determined by
the Committee in its sole discretion.
2.    Definitions. For purposes of the Plan, the following terms shall be
defined as set forth below:
(a)    “Affiliate” means any corporation, partnership, limited liability
company, limited liability partnership, association, trust or other organization
that, directly or indirectly, controls, is controlled by, or is under common
control with, the Company. For purposes of the preceding sentence, “control”
(including, with correlative meanings, the terms “controlled by” and “under
common control with”), as used with respect to any entity or organization, shall
mean the possession, directly or indirectly, of the power (i) to vote more than
50% of the securities having ordinary voting power for the election of directors
of the controlled entity or organization or (ii) to direct or cause the
direction of the management and policies of the controlled entity or
organization, whether through the ownership of voting securities, by contract,
or otherwise. Notwithstanding the foregoing, The Modern Group, Ltd. and its
direct and indirect wholly-owned subsidiaries shall not be considered Affiliates
for purposes of this Plan.
(b)    “ASC Topic 718” means the Financial Accounting Standards Board Accounting
Standards Codification Topic 718, Compensation – Stock Compensation, as amended,
or any successor accounting standard.
(c)    “Award” means any Option, SAR, Restricted Stock, Restricted Stock Unit,
Stock Award, Dividend Equivalent, Other Stock-Based Award, Cash Award,
Substitute Award or Performance Award, together with any other right or
interest, granted under the Plan.
(d)    “Award Agreement” means any written instrument (including any employment,
severance or change in control agreement) that sets forth the terms, conditions,
restrictions and/or limitations applicable to an Award, in addition to those set
forth under the Plan.




1



--------------------------------------------------------------------------------









(e)    “Board” means the Board of Directors of the Company.
(f)    “Cash Award” means an Award denominated in cash granted under Section
6(i).
(g)    “Change in Control” means, except as otherwise provided in an Award
Agreement, the occurrence of any of the following events after the Effective
Date:
(i)    A “change in the ownership” of the Company within the meaning of Treasury
Regulation § 1.409A-3(i)(5)(v), whereby any one person, or more than one person
acting as a “group” (for purposes of this Section 2(g)(i), as such term is
defined in Treasury Regulation § 1.409A-3(i)(5)(v)(B)), acquires ownership of
stock in the Company that, together with stock held by such person or group,
constitutes more than 50% of the total fair market value or total voting power
of the stock of the Company.
(ii)    A “change in the effective control” of the Company within the meaning of
Treasury Regulation § 1.409A-3(i)(5)(vi), whereby either (A) any one person, or
more than one person acting as a “group” (for purposes of this Section 2(g)(ii),
as such term is defined in Treasury Regulation § 1.409A-3(i)(5)(vi)(D)),
acquires (or has acquired during the 12-month period ending on the date of the
most recent acquisition by such person or persons) ownership of stock of the
Company possessing 50% or more of the total voting power of the stock of the
Company; or (B) a majority of the members of the Board are replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board prior to the date of the appointment or
election.
(iii)    A “change in the ownership of a substantial portion” of the Company’s
assets within the meaning of Treasury Regulation § 1.409A-3(i)(5)(vii), whereby
any one person, or more than one person acting as a “group” (for purposes of
this Section 2(g)(iii), as such term is defined in Treasury Regulation §
1.409A-3(i)(5)(vii)(C)), acquires (or has acquired during the 12-month period
ending on the date of the most recent acquisition by such person or persons)
assets of the Company that have a total gross fair market value equal to or more
than 75% of the total gross fair market value of all the assets of the Company
immediately prior to such acquisition or acquisitions.
The preceding provisions of this Section 2(g) are intended to merely summarize
the provisions of Treasury Regulation § 1.409A-3(i)(5) and, to the extent that
the preceding provisions of this Section 2(g) do not incorporate fully all of
the provisions (or are otherwise inconsistent with the provisions) of Treasury
Regulation § 1.409A-3(i)(5), then the relevant provisions of such Treasury
Regulation shall control.
(h)    “Change in Control Price” means the amount determined in the following
clauses (i), (ii), (iii), (iv) or (v), whichever the Committee determines is
applicable, as follows: %7. the price per share offered to holders of Stock in
any merger or consolidation, %7. the per share Fair Market Value of the Stock
immediately before the applicable Change in Control or other event without
regard to assets sold in the Change in Control or other event and assuming the
Company has received the consideration paid for the assets in the case of a sale
of the assets, %7. the amount distributed per share of Stock in a dissolution
transaction, %7. the price per share offered to holders


2





--------------------------------------------------------------------------------









of Stock in any tender offer or exchange offer whereby a Change in Control or
other event takes place, or %7. if such Change in Control or other event occurs
other than pursuant to a transaction described in clauses (i), (ii), (iii), or
(iv) of this Section 2(h), the value per share of Stock that may otherwise be
obtained with respect to such Awards or to which such Awards track, as
determined by the Committee as of the date determined by the Committee to be the
date of cancellation and surrender of such Awards. In the event that the
consideration offered to stockholders of the Company in any transaction
described in this Section 2(h) or in Section 8(e) consists of anything other
than cash, the Committee shall determine the fair cash equivalent of the portion
of the consideration offered which is other than cash and such determination
shall be binding on all affected Participants to the extent applicable to Awards
held by such Participants.
(i)    “Code” means the Internal Revenue Code of 1986, as amended from time to
time, including the guidance and regulations promulgated thereunder and
successor provisions, guidance and regulations thereto.
(j)    “Committee” means the Compensation Committee of the Board or such other
committee of two or more directors designated by the Board to administer the
Plan; provided, however, that, unless otherwise determined by the Board, the
Committee shall consist solely of two or more Qualified Members.
(k)    “Dividend Equivalent” means a right, granted to an Eligible Person under
Section 6(g), to receive cash, Stock, other Awards or other property equal in
value to dividends paid with respect to a specified number of shares of Stock,
or other periodic payments.
(l)    “Effective Date” means December 9, 2019.
(m)    “Eligible Person” means any individual who, as of the date of grant of an
Award, is an officer, employee or director of the Company or of any of its
Affiliates, and any other person who provides services to the Company or any of
its Affiliates, including non-employee directors of the Company. An employee on
leave of absence may be an Eligible Person. Notwithstanding the foregoing,
“Eligible Person” shall include any former director of the Company.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, including the guidance, rules and regulations promulgated
thereunder and successor provisions, guidance, rules and regulations thereto.
(o)    “Fair Market Value” of a share of Stock means, as of any specified date,
(i) if the Stock is listed on a national securities exchange, the closing sales
price per share of Stock, as reported on the stock exchange composite tape on
that date (or if no sales occur on such date, on the last preceding date for
which sales of shares of Stock are so reported); (ii) if the Stock is not traded
on a national securities exchange but is traded over the counter on such date,
the average between the reported high and low bid and asked prices of shares of
Stock on the most recent date on which Stock was publicly traded on or preceding
the specified date; or (iii) in the event Stock is not publicly traded at the
time a determination of its value is required to be made under the Plan, the
amount determined by the Committee in its discretion in such manner as it deems
appropriate, taking into account all factors the Committee deems appropriate,
including the Nonqualified Deferred Compensation Rules. Notwithstanding this
definition of Fair Market Value, with respect


3





--------------------------------------------------------------------------------









to one or more Award types, or for any other purpose for which the Committee
must determine the Fair Market Value under the Plan, the Committee may elect to
choose a different measurement date or methodology for determining Fair Market
Value so long as the determination is consistent with the Nonqualified Deferred
Compensation Rules and all other applicable laws and regulations.
(p)     “ISO” means an Option intended to be and designated as an “incentive
stock option” within the meaning of Section 422 of the Code.
(q)    “Nonqualified Deferred Compensation Rules” means the limitations or
requirements of Section 409A of the Code, as amended from time to time,
including the guidance and regulations promulgated thereunder and successor
provisions, guidance and regulations thereto.
(r)    “Nonstatutory Option” means an Option that is not an ISO.
(s)    “Option” means a right, granted to an Eligible Person under Section 6(b),
to purchase Stock at a specified price during specified time periods, which may
either be an ISO or a Nonstatutory Option.
(t)    “Other Stock-Based Award” means an Award granted to an Eligible Person
under Section 6(h).
(u)    “Participant” means a person who has been granted an Award under the Plan
that remains outstanding, including a person who is no longer an Eligible
Person.
(v)    “Performance Award” means an award granted to an Eligible Person under
Section 6(k), the grant, vesting, exercisability and/or settlement of which
(and/or the timing or amount thereof) is subject to the achievement of one or
more performance goals specified by the Committee.
(w)    “Qualified Member” means a member of the Board who is (i) a “non-employee
director” within the meaning of Rule 16b-3(b)(3), and (ii) “independent” under
the listing standards or rules of the securities exchange upon which shares of
Stock are then traded, but only to the extent such independence is required in
order to take the action at issue pursuant to such standards or rules.
(x)    “Restricted Stock” means Stock granted to an Eligible Person under
Section 6(d) that is subject to certain restrictions and to a risk of
forfeiture.
(y)    “Restricted Stock Unit” means a right, granted to an Eligible Person
under Section 6(e), to receive Stock, cash or a combination thereof at the end
of a specified period (which may or may not be coterminous with the vesting
schedule of the Award).
(z)    “Rule 16b-3” means Rule 16b-3, promulgated by the SEC under Section 16 of
the Exchange Act.




4





--------------------------------------------------------------------------------









(aa)    “SAR” means a stock appreciation right granted to an Eligible Person
under Section 6(c).
(bb)    “SEC” means the Securities and Exchange Commission.
(cc)    “Securities Act” means the Securities Act of 1933, as amended from time
to time, including the guidance, rules and regulations promulgated thereunder
and successor provisions, guidance, rules and regulations thereto.
(dd)    “Stock” means the Company’s common stock, par value $0.001 per share,
and such other securities as may be substituted (or re-substituted) for shares
of Stock pursuant to Section 8.
(ee)    “Stock Award” means unrestricted shares of Stock granted to an Eligible
Person under Section 6(f).
(ff)    “Substitute Award” means an Award granted under Section 6(j).
3.    Administration.
(a)    Authority of the Committee. The Plan shall be administered by the
Committee except to the extent the Board elects to administer the Plan, in which
case references herein to the “Committee” shall be deemed to include references
to the “Board.” Subject to the express provisions of the Plan, Rule 16b-3 and
other applicable laws, the Committee shall have the authority, in its sole and
absolute discretion, to:
(i) designate Eligible Persons as Participants;
(ii) determine the type or types of Awards to be granted to an Eligible Person;
(iii) determine the number of shares of Stock or amount of cash to be covered by
Awards;
(iv) approve forms of Award Agreements for use under this Plan;
(v) determine the terms and conditions of any Award, including whether, to what
extent and under what circumstances Awards may be vested, settled, exercised,
cancelled or forfeited (including conditions based on continued employment or
service requirements or the achievement of one or more performance goals);
(vi) modify, waive or adjust any term or condition of an Award that has been
granted, which may include the acceleration of vesting, waiver of forfeiture
restrictions, modification of the form of settlement of the Award (for example,
from cash to Stock or vice versa), early termination of a performance period, or
modification of any other condition or limitation regarding an Award;
(vii) determine the treatment of an Award upon a termination of employment or
other service relationship;


5





--------------------------------------------------------------------------------









(viii) impose a holding period with respect to an Award or the shares of Stock
received in connection with an Award;
(ix) interpret and administer the Plan and any Award Agreement;
(x) correct any defect, supply any omission and reconcile any inconsistency in
the Plan, in any Award, and in any Award Agreement; and
(xi) make any other determination and take any other action that the Committee
deems necessary or desirable for the administration of the Plan.
The express grant of any specific power to the Committee, and the taking of any
action by the Committee, shall not be construed as limiting any power or
authority of the Committee. Any action of the Committee shall be final,
conclusive and binding on all persons, including the Company, its Affiliates,
stockholders, Participants, beneficiaries, and permitted transferees under
Section 7(a) or other persons claiming rights from or through a Participant.
(b)    Exercise of Committee Authority. At any time that a member of the
Committee is not a Qualified Member, any action of the Committee relating to an
Award granted or to be granted to an Eligible Person who is then subject to
Section 16 of the Exchange Act in respect of the Company where such action is
not taken by the full Board may be taken either (A) by a subcommittee,
designated by the Committee, composed solely of two or more Qualified Members,
or (B) by the Committee but with each such member who is not a Qualified Member
abstaining or recusing himself or herself from such action; provided, however,
that upon such abstention or recusal, the Committee remains composed solely of
two or more Qualified Members. Such action, authorized by such a subcommittee or
by the Committee upon the abstention or recusal of such non-Qualified Member(s),
shall be the action of the Committee for purposes of the Plan. For the avoidance
of doubt, the full Board may take any action relating to an Award granted or to
be granted to an Eligible Person who is then subject to Section 16 of the
Exchange Act in respect of the Company.
(c)    Delegation of Authority. The Committee may delegate any or all of its
powers and duties under the Plan to a subcommittee of directors or to any
officer of the Company, including the power to perform administrative functions
and grant Awards; provided, however, that such delegation does not (i) violate
state or corporate law, or (ii) result in the loss of an exemption under Rule
16b-3(d)(1) for Awards granted to Participants subject to Section 16 of the
Exchange Act in respect of the Company. Upon any such delegation, all references
in the Plan to the “Committee,” other than in Section 8, shall be deemed to
include any subcommittee or officer of the Company to whom such powers have been
delegated by the Committee. Any such delegation shall not limit the right of
such subcommittee members or such an officer to receive Awards; provided,
however, that such subcommittee members and any such officer may not grant
Awards to himself or herself, a member of the Board, or any executive officer of
the Company or an Affiliate, or take any action with respect to any Award
previously granted to himself or herself, a member of the Board, or any
executive officer of the Company or an Affiliate. The Committee may also appoint
agents who are not executive officers of the Company or members of the Board to
assist in administering the Plan, provided, however, that such individuals may
not be delegated the authority to grant or modify any Awards that will, or may,
be settled in Stock.


6





--------------------------------------------------------------------------------









(d)    Limitation of Liability. The Committee and each member thereof shall be
entitled to, in good faith, rely or act upon any report or other information
furnished to him or her by any officer or employee of the Company or any of its
Affiliates, the Company’s legal counsel, independent auditors, consultants or
any other agents assisting in the administration of the Plan. Members of the
Committee and any officer or employee of the Company or any of its Affiliates
acting at the direction or on behalf of the Committee shall not be personally
liable for any action or determination taken or made in good faith with respect
to the Plan, and shall, to the fullest extent permitted by law, be indemnified
and held harmless by the Company with respect to any such action or
determination.
(e)    Participants in Non-U.S. Jurisdictions. Notwithstanding any provision of
the Plan to the contrary, to comply with applicable laws in countries other than
the United States in which the Company or any of its Affiliates operates or has
employees, directors or other service providers from time to time, or to ensure
that the Company complies with any applicable requirements of foreign securities
exchanges, the Committee, in its sole discretion, shall have the power and
authority to: (i) determine which of the Company’s Affiliates shall be covered
by the Plan; (ii) determine which Eligible Persons outside the United States are
eligible to participate in the Plan; (iii) modify the terms and conditions of
any Award granted to Eligible Persons outside the United States to comply with
applicable foreign laws or listing requirements of any foreign exchange; (iv)
establish sub-plans and modify exercise procedures and other terms and
procedures, to the extent such actions may be necessary or advisable (any such
sub-plans and/or modifications shall be attached to the Plan as appendices),
provided, however, that no such sub-plans and/or modifications shall increase
the share limitations contained in Section 4(a); and (v) take any action, before
or after an Award is granted, that it deems advisable to comply with any
applicable governmental regulatory exemptions or approval or listing
requirements of any such foreign securities exchange. For purposes of the Plan,
all references to foreign laws, rules, regulations or taxes shall be references
to the laws, rules, regulations and taxes of any applicable jurisdiction other
than the United States or a political subdivision thereof.
4.    Stock Subject to Plan.
(a)    Number of Shares Available for Delivery. Subject to adjustment in a
manner consistent with Section 8, 1,675,000 shares of Stock are reserved and
available for delivery with respect to Awards, and such total shall be available
for the issuance of shares upon the exercise of ISOs.
(b)    Application of Limitation to Grants of Awards. Subject to Section 4(c),
no Award may be granted if the number of shares of Stock that may be delivered
in connection with such Award exceeds the number of shares of Stock remaining
available under the Plan minus the number of shares of Stock issuable in
settlement of or relating to then-outstanding Awards. The Committee may adopt
reasonable counting procedures to ensure appropriate counting, avoid double
counting (as, for example, in the case of tandem or Substitute Awards) and make
adjustments if the number of shares of Stock actually delivered differs from the
number of shares previously counted in connection with an Award.




7





--------------------------------------------------------------------------------









(c)    Availability of Shares Not Delivered under Awards. If all or any portion
of an Award expires or is cancelled, forfeited, exchanged, settled in cash or
otherwise terminated, the shares of Stock subject to such Award (including (i)
shares forfeited with respect to Restricted Stock, and (ii) the number of shares
withheld or surrendered to the Company in payment of any exercise or purchase
price of an Award or taxes relating to Awards) shall not be considered
“delivered shares” under the Plan, shall be available for delivery with respect
to Awards, and shall no longer be considered issuable or related to outstanding
Awards for purposes of Section 4(b), except that if any such shares could not
again be available for Awards granted to a particular Participant under any
applicable law or regulation, such shares shall be available exclusively for
Awards to Participants who are not subject to such limitation. If an Award may
only be settled in cash, such Award need not be counted against any share limit
under this Section 4.
(d)    Stock Offered. The shares of Stock to be delivered under the Plan shall
be made available from (i) authorized but unissued shares of Stock, (ii) Stock
held in the treasury of the Company, and/or (iii) previously issued shares of
Stock reacquired by the Company, including shares purchased on the open market.
5.    Eligibility; Per Person Award Limitations.
(a)    Awards may be granted under the Plan only to Eligible Persons.
(b)    For each calendar year, an Eligible Person may not be granted Awards (i)
to the extent such Award is based on a number of shares of Stock (including
Awards that may be settled in either cash or shares of Stock) relating to more
than 500,000 shares of Stock, subject to adjustment in a manner consistent with
any adjustment made pursuant to Section 8, and (ii) to the extent such Award is
designated to be paid only in cash and is not based on a number of shares of
Stock, having a maximum value determined on the date of grant in excess of
$1,000,000, in each case multiplied by the number of full or partial fiscal or
calendar years, as applicable, in any performance period established with
respect to an Award, if applicable, up to a maximum of five fiscal or calendar
years.
(c)    In each calendar year during any part of which the Plan is in effect, a
non-employee member of the Board may not be granted Awards (i) relating to more
than 100,000 shares of Stock, subject to adjustment in a manner consistent with
any adjustment made pursuant to Section 8, or (ii) if greater, Awards having a
value (determined, if applicable, pursuant to ASC Topic 718) on the date of
grant in excess of $200,000, in each case multiplied by the number of full or
partial calendar years in any performance period established with respect to an
Award, if applicable; provided, that, for the calendar year in which a
non-employee member of the Board first commences service on the Board only, the
foregoing limitations shall be doubled; provided, further that, the limits set
forth in this Section 5(c) shall be without regard to grants of Awards, if any,
made to a non-employee member of the Board during any period in which such
individual was an employee of the Company or of any of its Affiliates or was
otherwise providing services to the Company or to any of its Affiliates other
than in the capacity as a director of the Company.
6.    Specific Terms of Awards.




8





--------------------------------------------------------------------------------









(a)    General. Awards may be granted on the terms and conditions set forth in
this Section 6. Awards granted under the Plan may, in the discretion of the
Committee, be granted either alone, in addition to, or in tandem with any other
Award. In addition, the Committee may impose on any Award or the exercise
thereof, at the date of grant or thereafter (subject to Section 10), such
additional terms and conditions, not inconsistent with the provisions of the
Plan, as the Committee shall determine.
(b)    Options. The Committee is authorized to grant Options, which may be
designated as either ISOs or Nonstatutory Options, to Eligible Persons on the
following terms and conditions:
(i)    Exercise Price. Each Award Agreement evidencing an Option shall state the
exercise price per share of Stock (the “Exercise Price”) established by the
Committee; provided, however, that except as provided in Section 6(j) or in
Section 8, the Exercise Price of an Option shall not be less than the greater of
(A) the par value per share of Stock or (B) 100% of the Fair Market Value per
share of Stock as of the date of grant of the Option (or in the case of an ISO
granted to an individual who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
any of its subsidiaries, 110% of the Fair Market Value per share of Stock on the
date of grant).
(ii)    Time and Method of Exercise; Other Terms. The Committee shall determine
the method(s) by which the Exercise Price may be paid or deemed to be paid, the
form of such payment, including cash or cash equivalents, Stock (including
previously owned shares or through a cashless exercise, i.e., “net settlement”,
a broker-assisted exercise, or other reduction of the amount of shares otherwise
issuable pursuant to the Option), other Awards or awards granted under other
plans of the Company or any Affiliate, other property, or any other legal
consideration the Committee deems appropriate (including notes or other
contractual obligations of Participants to make payment on a deferred basis),
the method(s) by or form(s) in which Stock will be delivered or deemed to be
delivered to Participants, including the delivery of Restricted Stock subject to
Section 6(d), and any other terms and conditions of any Option. In the case of
an exercise whereby the Exercise Price is paid with shares of Stock, such shares
of Stock shall be valued based on the per share Fair Market Value of Stock as of
the date of exercise. No Option may be exercisable for a period of more than ten
years following the date of grant of the Option (or in the case of an ISO
granted to an individual who owns stock possessing more than 10% of the total
combined voting power of all classes of stock of the Company or its parent or
any of its subsidiaries, for a period of more than five years following the date
of grant of the ISO).
(iii)    ISOs. The terms of any ISO granted under the Plan shall comply in all
respects with the provisions of Section 422 of the Code. ISOs may only be
granted to Eligible Persons who are employees of the Company or employees of a
parent or any subsidiary corporation of the Company. Except as otherwise
provided in Section 8, no term of the Plan relating to ISOs (including any SAR
granted in tandem therewith) shall be interpreted, amended or altered, nor shall
any discretion or authority granted under the Plan be exercised, so as to
disqualify either the Plan or any ISO under Section 422 of the Code, unless the
Participant has first requested the change that will result in such
disqualification. ISOs shall not be granted more than ten years after the
earlier of the adoption of the Plan or the approval of the Plan by the Company’s
stockholders.


9





--------------------------------------------------------------------------------









Notwithstanding the foregoing, to the extent that the aggregate Fair Market
Value of shares of Stock subject to an ISO and the aggregate Fair Market Value
of shares of stock of any parent or subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) subject to any other incentive stock
options of the Company or a parent or subsidiary corporation (within the meaning
of Sections 424(e) and (f) of the Code) that are exercisable for the first time
by a Participant during any calendar year exceeds $100,000, or such other amount
as may be prescribed under Section 422 of the Code, such excess shall be treated
as Nonstatutory Options in accordance with the Code. As used in the previous
sentence, Fair Market Value shall be determined as of the date the ISO is
granted. If a Participant shall make any disposition of shares of Stock issued
pursuant to an ISO under the circumstances described in Section 421(b) of the
Code (relating to disqualifying dispositions), the Participant shall notify the
Company of such disposition within the time provided to do so in the applicable
Award Agreement.
(c)    SARs. The Committee is authorized to grant SARs to Eligible Persons on
the following terms and conditions:
(i)    Right to Payment. An SAR is a right to receive, upon exercise thereof,
the excess of (A) the Fair Market Value of one share of Stock on the date of
exercise over (B) the grant price of the SAR as determined by the Committee.
(ii)    Grant Price. Each Award Agreement evidencing an SAR shall state the
grant price per share of Stock established by the Committee; provided, however,
that except as provided in Section 6(j) or in Section 8, the grant price per
share of Stock subject to an SAR shall not be less than the greater of (A) the
par value per share of Stock or (B) 100% of the Fair Market Value per share of
Stock as of the date of grant of the SAR.
(iii)    Method of Exercise and Settlement; Other Terms. The Committee shall
determine the form of consideration payable upon settlement, the method by or
forms in which Stock (if any) will be delivered or deemed to be delivered to
Participants, and any other terms and conditions of any SAR. SARs may be either
free-standing or granted in tandem with other Awards. No SAR may be exercisable
for a period of more than ten years following the date of grant of the SAR.
(iv)    Rights Related to Options. An SAR granted in connection with an Option
shall entitle a Participant, upon exercise, to surrender that Option or any
portion thereof, to the extent unexercised, and to receive payment of an amount
determined by multiplying (A) the difference obtained by subtracting the
Exercise Price with respect to a share of Stock specified in the related Option
from the Fair Market Value of a share of Stock on the date of exercise of the
SAR, by (B) the number of shares as to which that SAR has been exercised. The
Option shall then cease to be exercisable to the extent surrendered. SARs
granted in connection with an Option shall be subject to the terms and
conditions of the Award Agreement governing the Option, which shall provide that
the SAR is exercisable only at such time or times and only to the extent that
the related Option is exercisable and shall not be transferable except to the
extent that the related Option is transferrable.
(d)    Restricted Stock. The Committee is authorized to grant Restricted Stock
to Eligible Persons on the following terms and conditions:


10





--------------------------------------------------------------------------------









(i)    Restrictions. Restricted Stock shall be subject to such restrictions on
transferability, risk of forfeiture and other restrictions, if any, as the
Committee may impose. Except as provided in Section 7(a)(iii) and Section
7(a)(iv), during the restricted period applicable to the Restricted Stock, the
Restricted Stock may not be sold, transferred, pledged, hedged, hypothecated,
margined or otherwise encumbered by the Participant.
(ii)    Dividends and Splits. As a condition to the grant of an Award of
Restricted Stock, the Committee may allow a Participant to elect, or may
require, that any cash dividends paid on a share of Restricted Stock be
automatically reinvested in additional shares of Restricted Stock, applied to
the purchase of additional Awards or deferred without interest to the date of
vesting of the associated Award of Restricted Stock. Unless otherwise determined
by the Committee and specified in the applicable Award Agreement, Stock
distributed in connection with a Stock split or Stock dividend, and other
property (other than cash) distributed as a dividend, shall be subject to
restrictions and a risk of forfeiture to the same extent as the Restricted Stock
with respect to which such Stock or other property has been distributed.
(e)    Restricted Stock Units. The Committee is authorized to grant Restricted
Stock Units to Eligible Persons on the following terms and conditions:
(i)    Award and Restrictions. Restricted Stock Units shall be subject to such
restrictions (which may include a risk of forfeiture) as the Committee may
impose.
(ii)    Settlement. Settlement of vested Restricted Stock Units shall occur upon
vesting or upon expiration of the deferral period specified by the Committee for
such Restricted Stock Units (or, if permitted by the Committee, as elected by
the Participant). Restricted Stock Units shall be settled by delivery of (A) a
number of shares of Stock equal to the number of Restricted Stock Units for
which settlement is due, or (B) cash in an amount equal to the Fair Market Value
of the specified number of shares of Stock equal to the number of Restricted
Stock Units for which settlement is due, or a combination thereof, as determined
by the Committee at the date of grant or thereafter.
(f)    Stock Awards. The Committee is authorized to grant Stock Awards to
Eligible Persons as a bonus, as additional compensation, or in lieu of cash
compensation any such Eligible Person is otherwise entitled to receive, in such
amounts and subject to such other terms as the Committee in its discretion
determines to be appropriate.
(g)    Dividend Equivalents. The Committee is authorized to grant Dividend
Equivalents to Eligible Persons, entitling any such Eligible Person to receive
cash, Stock, other Awards, or other property equal in value to dividends or
other distributions paid with respect to a specified number of shares of Stock.
Dividend Equivalents may be awarded on a free-standing basis or in connection
with another Award (other than an Award of Restricted Stock or a Stock Award).
The Committee may provide that Dividend Equivalents shall be paid or distributed
when accrued or at a later specified date and, if distributed at a later date,
may be deemed to have been reinvested in additional Stock, Awards, or other
investment vehicles or accrued in a bookkeeping account without interest, and
subject to such restrictions on transferability and risks of forfeiture, as the
Committee may specify. With respect to Dividend Equivalents granted in
connection with another Award, absent a contrary provision in the Award
Agreement, such Dividend Equivalents


11





--------------------------------------------------------------------------------









shall be subject to the same restrictions and risk of forfeiture as the Award
with respect to which the dividends accrue and shall not be paid unless and
until such Award has vested and been earned.
(h)    Other Stock-Based Awards. The Committee is authorized, subject to
limitations under applicable law, to grant to Eligible Persons such other Awards
that may be denominated or payable in, valued in whole or in part by reference
to, or otherwise based on, or related to, Stock, as deemed by the Committee to
be consistent with the purposes of the Plan, including convertible or
exchangeable debt securities, other rights convertible or exchangeable into
shares of Stock, purchase rights for shares of Stock, Awards with value and
payment contingent upon performance of the Company or any other factors
designated by the Committee, and Awards valued by reference to the book value of
Stock or the value of securities of, or the performance of, specified Affiliates
of the Company. The Committee shall determine the terms and conditions of such
Other Stock-Based Awards. Shares of Stock delivered pursuant to an Other-Stock
Based Award in the nature of a purchase right granted under this Section 6(h)
shall be purchased for such consideration, paid for at such times, by such
methods, and in such forms, including cash, shares of Stock, other Awards, other
property, or any combination of the foregoing, as the Committee shall determine.
(i)    Cash Awards. The Committee is authorized to grant Cash Awards, on a
free-standing basis or as an element of, a supplement to, or in lieu of any
other Award under the Plan to Eligible Persons in such amounts and subject to
such other terms as the Committee in its discretion determines to be
appropriate.
(j)    Substitute Awards; No Repricing. Awards may be granted in substitution or
exchange for any other Award granted under the Plan or under another plan of the
Company or an Affiliate or any other right of an Eligible Person to receive
payment from the Company or an Affiliate. Awards may also be granted under the
Plan in substitution for awards held by individuals who become Eligible Persons
as a result of a merger, consolidation or acquisition of another entity or the
assets of another entity by or with the Company or an Affiliate. Such Substitute
Awards referred to in the immediately preceding sentence that are Options or
SARs may have an exercise price that is less than the Fair Market Value of a
share of Stock on the date of the substitution if such substitution complies
with the Nonqualified Deferred Compensation Rules and other applicable laws and
exchange rules. Except as provided in this Section 6(j) or in Section 8, without
the approval of the stockholders of the Company, the terms of outstanding Awards
may not be amended to (i) reduce the Exercise Price or grant price of an
outstanding Option or SAR, (ii) grant a new Option, SAR or other Award in
substitution for, or upon the cancellation of, any previously granted Option or
SAR that has the effect of reducing the Exercise Price or grant price thereof,
(iii) exchange any Option or SAR for shares of Stock, cash or other
consideration when the Exercise Price or grant price per share of Stock under
such Option or SAR exceeds the Fair Market Value of a share of Stock or (iv)
take any other action that would be considered a “repricing” of an Option or SAR
under the applicable listing standards of the national securities exchange on
which shares of Stock are then listed (if any).
(k)    Performance Awards. The Committee is authorized to designate any of the
Awards granted under the foregoing provisions of this Section 6 as Performance
Awards.


12





--------------------------------------------------------------------------------









(i)    Performance Goals Generally. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance goals applicable to a Performance Award, and may exercise its
discretion to reduce or increase the amounts payable under any Performance
Award. The performance goals for Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria as specified by the Committee. Performance goals may
differ among Performance Awards granted to any one Participant or to different
Participants. The performance period applicable to any Performance Award shall
be set by the Committee in its discretion but shall not exceed ten years.
(ii)    Business Criteria for Performance Goals. One or more of the following
business criteria for the Company, on a consolidated basis, and/or for specified
subsidiaries, operating units, businesses or geographical units or operating
areas of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used by the Committee in establishing
performance goals for Performance Awards: (1) revenues, sales or other income;
(2) cash flow, discretionary cash flow, cash flows from operations, cash flows
from investing activities, and/or cash flows from financing activities; (3)
return on net assets, return on assets, return on investment, return on capital,
return on capital employed or return on equity; (4) income, operating income or
net income; (5) earnings or earnings margin determined before or after any one
or more of depletion, depreciation and amortization expense; exploration and
abandonments; impairment of oil and gas properties; impairment of inventory and
other property and equipment; accretion of discount on asset retirement
obligations; interest expense; net gain or loss on the disposition of assets;
income or loss from discontinued operations, net of tax; noncash derivative
related activity; amortization of stock-based compensation; income taxes; or
other items; (6) equity; net worth; tangible net worth; book capitalization;
debt; debt, net of cash and cash equivalents; capital budget or other balance
sheet goals; (7) debt or equity financings or improvement of financial ratings;
(8) production volumes, production growth, or debt-adjusted production growth,
which may be of oil, gas, natural gas liquids or any combination thereof; (9)
general and administrative expenses; (10) net asset value; (11) Fair Market
Value of the Stock, share price, share price appreciation, total stockholder
return or payments of dividends; (12) achievement of savings from business
improvement projects and achievement of capital projects deliverables; (13)
working capital or working capital changes; (14) operating profit or net
operating profit; (15) internal research or development programs; (16)
geographic business expansion; (17) corporate development (including licenses,
innovation, research or establishment of third party collaborations); (18)
performance against environmental, ethics or sustainability targets; (19) safety
performance and/or incident rate; (20) human resources management targets,
including medical cost reductions, employee satisfaction or retention, workforce
diversity and time to hire; (21) satisfactory internal or external audits; (22)
consummation, implementation or completion of a Change in Control or other
strategic partnerships, transactions, projects, processes or initiatives or
other goals relating to acquisitions or divestitures (in whole or in part),
joint ventures or strategic alliances; (23) regulatory approvals or other
regulatory milestones; (24) legal compliance or risk reduction; (25) market
share; (26) economic value added; or (27) cost reduction targets. Any of the
above goals may be determined pre-tax or post-tax, on an absolute or relative
basis, as compared to the performance of a published or special index deemed
applicable by the Committee, including, without limitation, the Standard &
Poor’s 500 Stock Index or a group of comparable companies, as a ratio with other
business criteria, as a ratio over a period of time or on a per unit of measure
(such as per day, or per barrel,


13





--------------------------------------------------------------------------------









a volume or thermal unit of gas or a barrel-of-oil equivalent), on a per-share
basis (basic or diluted), and on a basis of continuing operations only. The
terms above may, but shall not be required to be, used as applied under
generally accepted accounting principles, as applicable.
7.    Certain Provisions Applicable to Awards.
(a)    Limit on Transfer of Awards.
(i)    Except as provided in Sections 7(a)(iii) and (iv), each Option and SAR
shall be exercisable only by the Participant during the Participant’s lifetime,
or by the person to whom the Participant’s rights shall pass by will or the laws
of descent and distribution. Notwithstanding anything to the contrary in this
Section 7(a), an ISO shall not be transferable other than by will or the laws of
descent and distribution.
(ii)    Except as provided in Sections 7(a)(i), (iii) and (iv), no Award, other
than a Stock Award, and no right under any such Award, may be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered by a
Participant and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company or any Affiliate.
(iii)    To the extent specifically provided by the Committee, an Award may be
transferred by a Participant without consideration to immediate family members
or related family trusts, limited partnerships or similar entities or on such
terms and conditions as the Committee may from time to time establish.
(iv)    An Award may be transferred pursuant to a domestic relations order
entered or approved by a court of competent jurisdiction upon delivery to the
Company of a written request for such transfer and a certified copy of such
order.
(b)    Form and Timing of Payment under Awards; Deferrals. Subject to the terms
of the Plan and any applicable Award Agreement, payments to be made by the
Company or any of its Affiliates upon the exercise or settlement of an Award may
be made in such forms as the Committee shall determine in its discretion,
including cash, Stock, other Awards or other property, and may be made in a
single payment or transfer, in installments, or on a deferred basis (which may
be required by the Committee or permitted at the election of the Participant on
terms and conditions established by the Committee); provided, however, that any
such deferred or installment payments will be set forth in the Award Agreement.
Payments may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments or the
grant or crediting of Dividend Equivalents or other amounts in respect of
installment or deferred payments denominated in Stock.
(c)    Evidencing Stock. Shares of Stock or other securities of the Company
delivered pursuant to an Award may be evidenced in any manner deemed appropriate
by the Committee in its sole discretion, including in the form of a certificate
issued in the name of the Participant or by book entry, electronic or otherwise,
and shall be subject to such stop transfer orders and other restrictions as the
Committee may deem advisable under the Plan or the rules, regulations, and other
requirements of the SEC, any stock exchange upon which such Stock or other
securities


14





--------------------------------------------------------------------------------









are then listed, and any applicable federal, state or other laws, and the
Committee may cause a legend or legends to be inscribed on any such certificates
to make appropriate reference to such restrictions. Further, if certificates
representing Restricted Stock are registered in the name of the Participant, the
Company may retain physical possession of the certificates and may require that
the Participant deliver a stock power to the Company, endorsed in blank, related
to the Restricted Stock.
(d)    Consideration for Grants. Awards may be granted for such consideration,
including services, as the Committee shall determine, but shall not be granted
for less than the minimum lawful consideration.
(e)    Additional Agreements. Each Eligible Person to whom an Award is granted
under the Plan may be required to agree in writing, as a condition to the grant
of such Award or otherwise, to subject an Award that is exercised or settled
following such Eligible Person’s termination of employment or service to a
general release of claims and/or a noncompetition or other restricted covenant
agreement in favor of the Company and its Affiliates, with the terms and
conditions of such agreement(s) to be determined in good faith by the Committee.
8.    Subdivision or Consolidation; Recapitalization; Change in Control;
Reorganization.
(a)    Existence of Plans and Awards. The existence of the Plan and the Awards
granted hereunder, if any, shall not affect in any way the right or power of the
Company, the Board or the stockholders of the Company to make or authorize any
adjustment, recapitalization, reorganization or other change in the Company’s
capital structure or its business, any merger or consolidation of the Company,
any issue of debt or equity securities ahead of or affecting Stock or the rights
thereof, the dissolution or liquidation of the Company or any sale, lease,
exchange or other disposition of all or any part of its assets or business or
any other corporate act or proceeding.
(b)    Additional Issuances. Except as expressly provided herein, the issuance
by the Company of shares of stock of any class, including upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Awards theretofore granted or the purchase price per
share of Stock, if applicable.
(c)    Subdivision or Consolidation of Shares. The terms of an Award and the
share limitations under the Plan shall be subject to adjustment by the Committee
from time to time, in accordance with the following provisions:
(i)    If at any time, or from time to time, the Company shall subdivide as a
whole (by reclassification, by a Stock split, by the issuance of a distribution
on Stock payable in Stock, or otherwise) the number of shares of Stock then
outstanding into a greater number of shares of Stock, then, as appropriate
(A)%8. the maximum number of shares of Stock available for delivery with respect
to Awards and applicable limitations with respect to Awards provided in Section
4 and Section 5 (other than cash limits) shall be increased proportionately, and
the kind of shares or other securities available for the Plan shall be
appropriately adjusted, (B)%8. the number of shares of


15





--------------------------------------------------------------------------------









Stock (or other kind of shares or securities) that may be acquired under any
then outstanding Award shall be increased proportionately, and %8.(C) the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
reduced proportionately, without changing the aggregate purchase price or value
as to which outstanding Awards remain exercisable or subject to restrictions.
(ii)    If at any time, or from time to time, the Company shall consolidate as a
whole (by reclassification, by reverse Stock split, or otherwise) the number of
shares of Stock then outstanding into a lesser number of shares of Stock, then,
as appropriate (A)%8. the maximum number of shares of Stock available for
delivery with respect to Awards and applicable limitations with respect to
Awards provided in Section 4 and Section 5 (other than cash limits) shall be
decreased proportionately, and the kind of shares or other securities available
for the Plan shall be appropriately adjusted, (B)%8. the number of shares of
Stock (or other kind of shares or securities) that may be acquired under any
then outstanding Award shall be decreased proportionately, and (C)%8. the price
(including the Exercise Price or grant price) for each share of Stock (or other
kind of shares or securities) subject to then outstanding Awards shall be
increased proportionately, without changing the aggregate purchase price or
value as to which outstanding Awards remain exercisable or subject to
restrictions.
(d)    Recapitalization. In the event of any change in the capital structure or
business of the Company or other corporate transaction or event that would be
considered an “equity restructuring” within the meaning of ASC Topic 718 and, in
each case, that would result in an additional compensation expense to the
Company pursuant to the provisions of ASC Topic 718, if adjustments to Awards
with respect to such event were discretionary or otherwise not required (each
such an event, an “Adjustment Event”), then the Committee shall equitably adjust
(i) the aggregate number or kind of shares that thereafter may be delivered
under the Plan, (ii) the number or kind of shares or other property (including
cash) subject to an Award, (iii) the terms and conditions of Awards, including
the purchase price or Exercise Price of Awards and performance goals, as
applicable, and (iv) the applicable limitations with respect to Awards provided
in Section 4 and Section 5 (other than cash limits) to equitably reflect such
Adjustment Event (“Equitable Adjustments”). In the event of any change in the
capital structure or business of the Company or other corporate transaction or
event that would not be considered an Adjustment Event, and is not otherwise
addressed in this Section 8, the Committee shall have complete discretion to
make Equitable Adjustments (if any) in such manner as it deems appropriate with
respect to such other event.
(e)    Change in Control and Other Events. Except to the extent otherwise
provided in any applicable Award Agreement, vesting of any Award shall not occur
solely upon the occurrence of a Change in Control and, in the event of a Change
in Control or other changes in the Company or the outstanding Stock by reason of
a recapitalization, reorganization, merger, consolidation, combination, exchange
or other relevant change occurring after the date of the grant of any Award, the
Committee, acting in its sole discretion without the consent or approval of any
holder, may exercise any power enumerated in Section 3 (including the power to
accelerate vesting, waive any forfeiture conditions or otherwise modify or
adjust any other condition or limitation regarding an Award) and may also effect
one or more of the following alternatives, which may vary among individual
holders and which may vary among Awards held by any individual holder:


16





--------------------------------------------------------------------------------









(i) accelerate the time of exercisability of an Award so that such Award may be
exercised in full or in part for a limited period of time on or before a date
specified by the Committee, after which specified date all unexercised Awards
and all rights of holders thereunder shall terminate;
(ii) redeem in whole or in part outstanding Awards by requiring the mandatory
surrender to the Company by selected holders of some or all of the outstanding
Awards held by such holders (irrespective of whether such Awards are then vested
or exercisable) as of a date, specified by the Committee, in which event the
Committee shall thereupon cancel such Awards and pay to each holder an amount of
cash or other consideration per Award (other than a Dividend Equivalent or Cash
Award, which the Committee may separately require to be surrendered in exchange
for cash or other consideration determined by the Committee in its discretion)
equal to the Change in Control Price, less the Exercise Price with respect to an
Option and less the grant price with respect to a SAR, as applicable to such
Awards; provided, however, that to the extent the Exercise Price of an Option or
the grant price of an SAR exceeds the Change in Control Price, such Award may be
cancelled for no consideration;
(iii) cancel Awards that remain subject to a restricted period as of the date of
a Change in Control or other such event without payment of any consideration to
the Participant for such Awards; or
(iv) make such adjustments to Awards then outstanding as the Committee deems
appropriate to reflect such Change in Control or other such event (including the
substitution, assumption, or continuation of Awards by the successor company or
a parent or subsidiary thereof);
provided, however, that so long as the event is not an Adjustment Event, the
Committee may determine in its sole discretion that no adjustment is necessary
to Awards then outstanding. If an Adjustment Event occurs, this Section 8(e)
shall only apply to the extent it is not in conflict with Section 8(d).
9.    General Provisions.
(a)    Tax Withholding. The Company and any of its Affiliates are authorized to
withhold from any Award granted, or any payment relating to an Award, including
from a distribution of Stock, taxes due or potentially payable in connection
with any transaction involving an Award, and to take such other action as the
Committee may deem advisable to enable the Company, its Affiliates and
Participants to satisfy the payment of withholding taxes and other tax
obligations relating to any Award in such amounts as may be determined by the
Committee. The Committee shall determine, in its sole discretion, the form of
payment acceptable for such tax withholding obligations, including the delivery
of cash or cash equivalents, Stock (including previously owned shares, net
settlement, a broker-assisted sale, or other cashless withholding or reduction
of the amount of shares otherwise issuable or delivered pursuant to the Award),
other property, or any other legal consideration the Committee deems
appropriate. Any determination made by the Committee to allow a Participant who
is subject to Rule 16b-3 to pay taxes with shares of Stock through net
settlement or previously owned shares shall be approved by either a committee
made up of solely two or more Qualified Members or the full Board. If such tax
withholding amounts


17





--------------------------------------------------------------------------------









are satisfied through net settlement or previously owned shares, the maximum
number of shares of Stock that may be so withheld or surrendered shall be the
number of shares of Stock that have an aggregate Fair Market Value on the date
of withholding or surrender equal to the aggregate amount of such tax
liabilities determined based on the greatest withholding rates for federal,
state, foreign and/or local tax purposes, including payroll taxes, that may be
utilized without creating adverse accounting treatment for the Company with
respect to such Award, as determined by the Committee.
(b)    Limitation on Rights Conferred under Plan. Neither the Plan nor any
action taken hereunder shall be construed as (i) giving any Eligible Person or
Participant the right to continue as an Eligible Person or Participant or in the
employ or service of the Company or any of its Affiliates, (ii) interfering in
any way with the right of the Company or any of its Affiliates to terminate any
Eligible Person’s or Participant’s employment or service relationship at any
time, (iii) giving an Eligible Person or Participant any claim to be granted any
Award under the Plan or to be treated uniformly with other Participants and/or
employees and/or other service providers, or (iv) conferring on a Participant
any of the rights of a stockholder of the Company unless and until the
Participant is duly issued or transferred shares of Stock in accordance with the
terms of an Award.
(c)    Governing Law; Submission to Jurisdiction. All questions arising with
respect to the provisions of the Plan and Awards shall be determined by
application of the laws of the State of Texas, without giving effect to any
conflict of law provisions thereof, except to the extent Texas law is preempted
by federal law. The obligation of the Company to sell and deliver Stock
hereunder is subject to applicable federal and state laws and to the approval of
any governmental authority required in connection with the authorization,
issuance, sale, or delivery of such Stock. With respect to any claim or dispute
related to or arising under the Plan, the Company and each Participant who
accepts an Award hereby consent to the exclusive jurisdiction, forum and venue
of the state and federal courts located in Houston, Texas.
(d)    Severability and Reformation. If any provision of the Plan or any Award
is or becomes or is deemed to be invalid, illegal, or unenforceable in any
jurisdiction or as to any person or Award, or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to the applicable law or, if it cannot be
construed or deemed amended without, in the determination of the Committee,
materially altering the intent of the Plan or the Award, such provision shall be
stricken as to such jurisdiction, person or Award and the remainder of the Plan
and any such Award shall remain in full force and effect. If any of the terms or
provisions of the Plan or any Award Agreement conflict with the requirements of
Rule 16b-3 (as those terms or provisions are applied to Eligible Persons who are
subject to Section 16 of the Exchange Act) or Section 422 of the Code (with
respect to ISOs), then those conflicting terms or provisions shall be deemed
inoperative to the extent they so conflict with the requirements of Rule 16b-3
(unless the Board or the Committee, as appropriate, has expressly determined
that the Plan or such Award should not comply with Rule 16b-3) or Section 422 of
the Code, in each case, only to the extent Rule 16b-3 and such sections of the
Code are applicable. With respect to ISOs, if the Plan does not contain any
provision required to be included herein under Section 422 of the Code, that
provision shall be deemed to be incorporated herein with the same force and
effect as if that provision had been set out at length herein; provided,
further,


18





--------------------------------------------------------------------------------









that, to the extent any Option that is intended to qualify as an ISO cannot so
qualify, that Option (to that extent) shall be deemed a Nonstatutory Option for
all purposes of the Plan.
(e)    Unfunded Status of Awards; No Trust or Fund Created. The Plan is intended
to constitute an “unfunded” plan for certain incentive awards. Neither the Plan
nor any Award shall create or be construed to create a trust or separate fund of
any kind or a fiduciary relationship between the Company or any Affiliate and a
Participant or any other person. To the extent that any person acquires a right
to receive payments from the Company or any Affiliate pursuant to an Award, such
right shall be no greater than the right of any general unsecured creditor of
the Company or such Affiliate.
(f)    Nonexclusivity of the Plan. Neither the adoption of the Plan by the Board
nor its submission to the stockholders of the Company for approval shall be
construed as creating any limitations on the power of the Board or a committee
thereof to adopt such other incentive arrangements as it may deem desirable.
Nothing contained in the Plan shall be construed to prevent the Company or any
of its Affiliates from taking any corporate action which is deemed by the
Company or such Affiliate to be appropriate or in its best interest, whether or
not such action would have an adverse effect on the Plan or any Award made under
the Plan. No employee, beneficiary or other person shall have any claim against
the Company or any of its Affiliates as a result of any such action.
(g)    Fractional Shares. No fractional shares of Stock shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
in its sole discretion whether cash, other securities, or other property shall
be paid or transferred in lieu of any fractional shares of Stock or whether such
fractional shares of Stock or any rights thereto shall be cancelled, terminated,
or otherwise eliminated with or without consideration.
(h)    Interpretation. Headings are given to the Sections and subsections of the
Plan solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof. Words in the masculine gender shall include
the feminine gender, and, where appropriate, the plural shall include the
singular and the singular shall include the plural. In the event of any conflict
between the terms and conditions of an Award Agreement and the Plan, the
provisions of the Plan shall control. The use herein of the word “including”
following any general statement, term or matter shall not be construed to limit
such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
non-limiting language (such as “without limitation”, “but not limited to”, or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that could reasonably fall within
the broadest possible scope of such general statement, term or matter.
References herein to any agreement, instrument or other document means such
agreement, instrument or other document as amended, supplemented and modified
from time to time to the extent permitted by the provisions thereof and not
prohibited by the Plan.


19





--------------------------------------------------------------------------------









(i)    Facility of Payment. Any amounts payable hereunder to any individual
under legal disability or who, in the judgment of the Committee, is unable to
manage properly his financial affairs, may be paid to the legal representative
of such individual, or may be applied for the benefit of such individual in any
manner that the Committee may select, and the Company shall be relieved of any
further liability for payment of such amounts.
(j)    Conditions to Delivery of Stock. Nothing herein or in any Award Agreement
shall require the Company to issue any shares with respect to any Award if that
issuance would, in the opinion of counsel for the Company, constitute a
violation of the Securities Act, any other applicable statute or regulation, or
the rules of any applicable securities exchange or securities association, as
then in effect. In addition, each Participant who receives an Award under the
Plan shall not sell or otherwise dispose of Stock that is acquired upon grant,
exercise or vesting of an Award in any manner that would constitute a violation
of any applicable federal or state securities laws, the Plan or the rules,
regulations or other requirements of the SEC or any stock exchange upon which
shares of Stock are then listed. At the time of any exercise of an Option or
SAR, or at the time of any grant of any other Award, the Company may, as a
condition precedent to the exercise of such Option or SAR or settlement of any
other Award, require from the Participant (or in the event of his or her death,
his or her legal representatives, heirs, legatees, or distributees) such written
representations, if any, concerning the holder’s intentions with regard to the
retention or disposition of the shares of Stock being acquired pursuant to the
Award and such written covenants and agreements, if any, as to the manner of
disposal of such shares as, in the opinion of counsel to the Company, may be
necessary to ensure that any disposition by that holder (or in the event of the
holder’s death, his or her legal representatives, heirs, legatees, or
distributees) will not involve a violation of the Securities Act, any other
applicable state or federal statute or regulation, or any rule of any applicable
securities exchange or securities association, as then in effect. Stock or other
securities shall not be delivered pursuant to any Award until payment in full of
any amount required to be paid pursuant to the Plan or the applicable Award
Agreement (including any Exercise Price, grant price, or tax withholding) is
received by the Company.
(k)    Section 409A of the Code. It is the general intention, but not the
obligation, of the Committee to design Awards to comply with or to be exempt
from the Nonqualified Deferred Compensation Rules, and Awards will be operated
and construed accordingly. Neither this Section 9(k) nor any other provision of
the Plan is or contains a representation to any Participant regarding the tax
consequences of the grant, vesting, exercise, settlement, or sale of any Award
(or shares of Stock underlying such Award) granted hereunder, and should not be
interpreted as such. In no event shall the Company be liable for all or any
portion of any taxes, penalties, interest or other expenses that may be incurred
by the Participant on account of non-compliance with the Nonqualified Deferred
Compensation Rules. Notwithstanding any provision in the Plan or an Award
Agreement to the contrary, in the event that a “specified employee” (as defined
under the Nonqualified Deferred Compensation Rules) becomes entitled to a
payment under an Award that would be subject to additional taxes and interest
under the Nonqualified Deferred Compensation Rules if the Participant’s receipt
of such payment or benefits is not delayed until the earlier of (i) the date of
the Participant’s death, or (ii) the date that is six months after the
Participant’s “separation from service,” as defined under the Nonqualified
Deferred Compensation Rules (such date, the “Section 409A Payment Date”), then
such payment or benefit shall not be provided to the Participant until the
Section 409A Payment Date. Any amounts subject to the preceding sentence that
would otherwise


20





--------------------------------------------------------------------------------









be payable prior to the Section 409A Payment Date will be aggregated and paid in
a lump sum without interest on the Section 409A Payment Date. The applicable
provisions of the Nonqualified Deferred Compensation Rules are hereby
incorporated by reference and shall control over any Plan or Award Agreement
provision in conflict therewith.
(l)    Clawback. The Plan and all Awards granted hereunder are subject to any
written clawback policies that the Company, with the approval of the Board or an
authorized committee thereof, may adopt either prior to or following the
Effective Date, including any policy adopted to conform to the Dodd-Frank Wall
Street Reform and Consumer Protection Act of 2010 and rules promulgated
thereunder by the SEC and that the Company determines should apply to Awards.
Any such policy may subject a Participant’s Awards and amounts paid or realized
with respect to Awards to reduction, cancelation, forfeiture or recoupment if
certain specified events or wrongful conduct occur, including an accounting
restatement due to the Company’s material noncompliance with financial reporting
regulations or other events or wrongful conduct specified in any such clawback
policy.
(m)    Status under ERISA. The Plan shall not constitute an “employee benefit
plan” for purposes of Section 3(3) of the Employee Retirement Income Security
Act of 1974, as amended.
(n)    Plan Effective Date and Term. The Plan was adopted by the Board to be
effective on the Effective Date; provided that no ISOs shall be exercisable
under the Plan unless the stockholders of the Company approve the Plan within
twelve (12) months following the Effective Date. No Awards may be granted under
the Plan on and after the tenth anniversary of the Effective Date, which is
December 9, 2029. However, any Award granted prior to such termination (or any
earlier termination pursuant to Section 10), and the authority of the Board or
Committee to amend, alter, adjust, suspend, discontinue, or terminate any such
Award or to waive any conditions or rights under such Award in accordance with
the terms of the Plan, shall extend beyond such termination until the final
disposition of such Award.
10.    Amendments to the Plan and Awards. The Committee may amend, alter,
suspend, discontinue or terminate any Award or Award Agreement, the Plan or the
Committee’s authority to grant Awards without the consent of stockholders or
Participants, except that any amendment or alteration to the Plan, including any
increase in any share limitation, shall be subject to the approval of the
Company’s stockholders not later than the annual meeting next following such
Committee action if such stockholder approval is required by any federal or
state law or regulation or the rules of any stock exchange or automated
quotation system on which shares of Stock may then be listed or quoted, and the
Committee may otherwise, in its discretion, determine to submit other changes to
the Plan to stockholders for approval; provided, that, without the consent of an
affected Participant, no such Committee action may materially and adversely
affect the rights of such Participant under any previously granted and
outstanding Award. For purposes of clarity, any adjustments made to Awards
pursuant to Section 8 will be deemed not to materially and adversely affect the
rights of any Participant under any previously granted and outstanding Award and
therefore may be made without the consent of affected Participants.


21



